Citation Nr: 1000131	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for history of 
herniated disc of low cervical spine area, currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in January 2007, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that November 2006 VA outpatient treatment 
records reflect that the Veteran's neck pain was worsening.  
Furthermore, a September 2008 statement by the Veteran 
reflects that the Veteran requested another VA examination.  
In view of the November 2006 VA outpatient treatment records 
and the Veteran's September 2008 statement, and the time that 
has passed since the most recent VA examination in July 2006, 
the Board believes it reasonable to afford the Veteran an 
opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his cervical spine disability.  
The claims file must be made available to 
the examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for a cervical spine disability.  

2.  Then the RO should readjudicate the 
matter on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


